Case 4:18-cv-00442-ALM-CMC Document 142 Filed 05/29/20 Page 1 of 5 PageID #: 7788



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  ED BUTOWSKY,                                   §
                                                 §
                                                 §
         Plaintiff,                              §
                                                 §
  V.                                             §         CIVIL ACTION NO.
                                                 §
  DAVID FOLKENFLIK, ET. AL.,                     §         4:18-CV-00442-ALM
                                                 §
                                                 §
                                                 §
         Defendants.                             §
                                                 §


               THIRD JOINT MOTION TO MODIFY SCHEDULING ORDER


         COME NOW Plaintiff Ed Butowsky (“Plaintiff”) and Defendants National Public Radio,

  Inc., David Folkenflik, Edith Chapin, Leslie Cook, and Pallavi Gogoi (collectively

  “Defendants”), and file this Joint Motion to Modify Scheduling Order, as follows:

         1.      On February 11, 2020, this Court entered a Second Amended Scheduling Order

  (Dkt. 92), which established various deadlines up to and including a Final Pretrial Conference on

  April 1, 2021. Plaintiff filed its Second Amended Complaint on September 30, 2019 (Dkt. 72).

         2.      Since that time, the parties have continued to engage in substantial discovery. In

  particular, the parties have exchanged multiple written discovery requests, and both parties have

  produced documents in response to the other party’s requests for production. The parties have

  also engaged in substantial third-party discovery, with Defendants having issued more than forty

  subpoenas to various third parties.

         3.      The parties’ efforts to engage in discovery have been delayed by Mr. Butowsky’s

  medical condition. In his most recent Declaration (Dkt. 140-1), Mr. Butowsky discussed being


  THIRD JOINT MOTION TO MODIFY SCHEDULING ORDER                                              Page 1
Case 4:18-cv-00442-ALM-CMC Document 142 Filed 05/29/20 Page 2 of 5 PageID #: 7789



  incapacitated, stated that he has had ten surgeries and 33 other medical procedures since 2017

  and that he is currently awaiting another surgery to insert another artificial hip. (Dkt. 140-1). See

  also Butowsky Declaration in Aaron Rich v. Butowsky, Case No. 1:18-cv-00681-RJL (Dkt. 109-

  9) (stating that Plaintiff has spent 71 days in the hospital and has undergone six major surgeries);

  Butowsky Declaration in Aaron Rich v. Butowsky, Case No. 1:18-cv-00681-RJL (Dkt. 167-1)

  (stating Plaintiff has had extreme pain and/or under the influence of pain medications which have

  affected his ability to concentrate on legal documents and strategic matters); Butowsky

  Declaration in Aaron Rich v. Butowsky, Case No. 1:18-cv-00681-RJL (Dkt. 97-9) (identical to

  109-9 referenced above).

          4.      The parties’ efforts to engage in discovery have also been delayed by the current

  health crisis. On March 13, 2020, President Trump issued a proclamation Declaring National

  Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak. The Eastern

  District of Texas has entered General Orders 20-03 and 20-09 addressing Court Operations

  Under Exigent Circumstances Created by the COVID-19 pandemic. Due to the public health

  crisis and the national emergency and the various stay-at-home orders issued on a local basis, in-

  person service of subpoenas for documents and depositions have been hampered due to the

  public health crisis.

          5.      There are several motions pending before this Court, including:

                  a.      Defendants’ Motion to Compel Discovery Pursuant to Fed. R. Civ. P. 37
                          filed on January 13, 2020 (Dkt.85);

                  b.      Defendants’ Motion for Sanctions Pursuant to Rule 11 for Violations
                          Committed by Plaintiff and His Counsel filed on February 18, 2020 (Dkt.
                          96);

                  c.      Plaintiff’s Motion for Leave to File Third Amended Complaint filed on
                          February 18, 2020 (Dkt. 98);




  THIRD JOINT MOTION TO MODIFY SCHEDULING ORDER                                                 Page 2
Case 4:18-cv-00442-ALM-CMC Document 142 Filed 05/29/20 Page 3 of 5 PageID #: 7790



                   d.      Motion to Compel Chapwood filed on March 16, 2020 in Case No. 4:20-
                           mc-36 1; and

                   e.      Motion to Compel Kim Sams filed on March 27, 2020 in Case No. 4:20-
                           mc-38.

          6.       In light of Plaintiff’s poor health, the current national health crisis, the pendency

  of several motions to compel discovery from Plaintiff and relevant non-parties, and the number

  of third parties from whom discovery must be obtained and the number witnesses who must be

  deposed, the parties have mutually agreed that additional time is necessary for completion of

  discovery, the deadline to file dispositive motions, and trial. The parties’ agreement to amend

  the schedule is a reflection of certain unforeseen developments in this case and in this country

  and a realistic, early assessment of their impact on the existing schedule. Accordingly, the

  parties jointly request that the unexpired portions of the February 11, 2020 Scheduling Order

  (Dkt. 92) be modified, as set forth below.

          7.       The parties jointly request that the following deadlines set forth in the current

  Scheduling Order be modified as follows:

                   A.      Deadline for completion of discovery: May 31, 2021.

                   B.      Deadline to file Motions to Dismiss, Motions for Summary Judgment, or

                           other dispositive motions: July 16, 2021.

                   C.      Date by which the parties shall notify the Court of the agreed-upon

                           mediator, or alternatively request that the Court select a mediator: August

                           27, 2021.

                   D.      Deadline to (i) provide notice of intent to offer certified records (ii) confer

                           concerning preparation of Pretrial Order and Proposed Jury Instructions


  1
   Both the Motion to Compel Sams and Chapwood were originally filed in the Northern District of Texas on January
  16, 2020 and January 24, 2020, respectively, and were subsequently transferred to the Eastern District of Texas.


  THIRD JOINT MOTION TO MODIFY SCHEDULING ORDER                                                            Page 3
Case 4:18-cv-00442-ALM-CMC Document 142 Filed 05/29/20 Page 4 of 5 PageID #: 7791



                        and Verdict Form and (iii) submit video deposition designations:

                        September 20, 2021.

                E.      Deadline to (i) complete mediation (ii) file Motions in Limine and (iii) file

                        Joint Final Pretrial Order: October 4, 2021.

                F.      Deadline to (i) file Responses to Motions in Limine (ii) file objections to

                        witnesses, deposition extracts, and exhibits listed in the Pretrial Order and

                        (iii) file Proposed Jury Instructions and Verdict Form: October 25, 2021.

                G.      Final Pretrial Conference: November 11, 2021, or as near to that date as is

                        possible given the Court’s calendar.

         8.     Except as set forth in this Agreed Motion, all other deadlines set forth in the

  Court’s February 11, 2020 Second Amended Scheduling Order (Dkt. 92) shall remain

  unchanged.

         WHEREFORE, Plaintiff and all Defendants request that the Scheduling Order be

  modified as requested herein.

                                               Respectfully submitted,

                                               By: /s/ Ty Clevenger
                                               Ty Odell Clevenger
                                               Texas Bar No. 24034380
                                               P.O. Box 20753
                                               Brooklyn, NY 11202-0753
                                               Telephone:     979-985-5289
                                               Facsimile:     979-530-9523
                                               Email:         tyclevenger@yahoo.com

                                               Steven S. Biss (VSB # 32972)
                                               300 West Main Street, Suite 102
                                               Charlottesville, VA 22903
                                               Telephone:     804-501-8272
                                               Facsimile:     202-318-4098 (fax)
                                               Email:         stevenbiss@earthlink.net

                                               Attorneys for Plaintiff


  THIRD JOINT MOTION TO MODIFY SCHEDULING ORDER                                                Page 4
Case 4:18-cv-00442-ALM-CMC Document 142 Filed 05/29/20 Page 5 of 5 PageID #: 7792



                                     By: /s/ Laura Lee Prather
                                     Laura Lee Prather
                                     State Bar No. 16234200
                                     laura.prather@haynesboone.com
                                     Wesley D. Lewis
                                     State Bar No. 24106204
                                     wesley.lewis@haynesboone.com
                                     HAYNES AND BOONE, LLP
                                     600 Congress Avenue, Suite 1300
                                     Austin, Texas 78701
                                     Telephone:     (512) 867-8400
                                     Facsimile:     (512) 867-8470

                                     David H. Harper
                                     State Bar No. 09025540
                                     david.harper@haynesboone.com
                                     2323 Victory Avenue, Suite 700
                                     Dallas, Texas 75219
                                     Telephone:     (214) 651-5000
                                     Telecopier: (214) 651-5940

                                     David J. Bodney
                                     admitted pro hac vice
                                     bodneyd@ballardspahr.com
                                     Ian O. Bucon
                                     admitted pro hac vice
                                     buconi@ballardspahr.com
                                     BALLARD SPAHR LLP
                                     1 E. Washington Street, Suite 2300
                                     Phoenix, Arizona 85004-2555
                                     Telephone:    602.798.5400
                                     Facsimile:    602.798.5595

                                     Attorneys for Defendants




  THIRD JOINT MOTION TO MODIFY SCHEDULING ORDER                           Page 5
